In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00127-CR



     TARSADEUS TARCEYLA FISHER, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 29423




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

           Tarsadeus Tarceyla Fisher pled guilty to the offense of deadly conduct1 and was placed

on five years’ deferred adjudication community supervision. On September 16, 2022, the trial

court revoked Fisher’s deferred adjudication community supervision, adjudicated her guilty, and

sentenced her to four years’ confinement. On the day of her sentencing, Fisher waived her right

of appeal when she signed a document titled Waiver of Rights to Appeal Community

Supervision Revocation. That document states,

           I, TARSADEUS TARCEYLA FISHER, Defendant in the above-entitled and
           numbered cause, having been convicted of the offense of DEADLY CONDUCT
           DISCHARGE FIREARM and sentenced therein, hereby expressly state as a fact
           that I have been fully informed by the Judge of this Court and by my attorney, and
           I know, that I have the legal right of appeal from this conviction to the Court and
           by my attorney, and I know, that I have the legal right of appeal from this
           conviction to the Court of Appeals of Texas, and also the right to be represented
           on appeal by an attorney of my own choice, or if I am too poor to pay for such an
           attorney or the record on appeal, the Court will, without expense to me, provide
           me with such an attorney and a proper record for such an appeal.

           With full understanding of the above, I hereby in open court state that I do not
           desire to appeal and expressly waive any appeal in this case, and I hereby accept
           as final the judgment of conviction and sentence herein and I request that I be
           allowed to commence serving the same without further delay, and I also in open
           court expressly waive the filing of a Motion for New Trial as well as any Motion
           in Arrest of Judgment.

The waiver of right to appeal was also signed by Fisher’s attorney and by the district clerk of

Lamar County.

           Even though Fisher waived her right of appeal, she nevertheless, acting pro se, filed a

notice of appeal. “A court of appeals lacks jurisdiction over and must dismiss an appeal when


1
    TEX. PENAL CODE ANN. § 22.05(b).
                                                   2
the defendant has validly waived [her] right of appeal.” Lopez v. State, 595 S.W.3d 897, 899

(Tex. App.—Houston [14th Dist.] 2020, pet. ref’d) (citing Jones v. State, 488 S.W.3d 801, 808

(Tex. Crim. App. 2016)); see also Freeman v. State, 913 S.W.2d 714 (Tex. App.—Amarillo

1995, pet. ref’d).

        On October 14, 2022, we informed Fisher of the apparent defect in our jurisdiction over

this appeal and afforded her an opportunity to respond and, if possible, cure such defect. Fisher

did not file a response to our jurisdictional defect letter.

        Because Fisher has no right of appeal as a result of her explicit, written waiver of that

right, and because the trial court’s certification correctly indicates that she is without a right of

appeal, we dismiss this appeal for want of jurisdiction.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         November 17, 2022
Date Decided:           November 18, 2022

Do Not Publish




                                                    3